              Case 2:05-cr-00135-MCE Document 61 Filed 01/06/21 Page 1 of 2


 1 ETAN ZAITSU [SBN 287106]
   Attorney at Law
 2
   Zaitsu Law
 3 331 J Street, Suite 200
   Sacramento, CA 95814
 4 916.542.0270
   etan@zaitsulaw.com
 5
   Attorney for Defendant
 6 DARRON MCDANIEL

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          2:05-CR-00135-MCE
11
                          Plaintiff,                    REQUEST AND ORDER FOR WAIVER OF
12                                                      DEFENDANT’S PERSONAL APPEARANCE IN
             v.                                         LIEU OF VIDEO CONFERENCE APPEARANCE
13
     DARRON MCDANIEL,                                   DATE: January 7, 2021
14                                                      TIME: 10:00 a.m.
                          Defendant.                    COURT: Hon. Morrison C. England, Jr.
15

16

17                      REQUEST FOR WAIVER OF PERSONAL APPEARANCE
18          Defendant Darron McDaniel, by and through his counsel, hereby requests a waiver of his
19 personal appearance in lieu of video conference appearance pursuant to General Order 624, the Covid-

20 19 pandemic, and the current closure of the United States Eastern District of California courthouse to the
21 public pursuant to General Order 618. The defendant has consulted with his attorney about this waiver

22 and consents to his counsel electronically signing on his behalf pursuant to General Order 616.

23
      Dated: January 7, 2021                     /s/ Darron McDaniel
24
                                                 DARRON MCDANIEL
25                                               Defendant

26
      Dated: January 7, 2021                     /s/ Etan Zaitsu
27                                               ETAN ZAITSU
                                                 Attorney for Defendant
28                                               DARRON MCDANIEL

      WAIVER OF IN-PERSON APPEARANCE                    1
30
             Case 2:05-cr-00135-MCE Document 61 Filed 01/06/21 Page 2 of 2


 1                                                ORDER

 2         The personal appearance of Defendant Darron McDaniel at the January 7, 2021, hearing is

 3 waived in lieu of video conference appearance pursuant to General Order 616 and 624.

 4         IT IS SO ORDERED.

 5 Dated: January 5, 2021

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      WAIVER OF IN-PERSON APPEARANCE                 2
30
